PER curiam;
This action was brought to recover the sum of $900, alleged to have been procured from plaintiff by defendants as the purchase price of a tract of land in Adams county, Wisconsin, and to cancel and set aside a deed conveying the land to him, on the ground of fraud and conspiracy on the part of defendants, *530by reason of wbicb plaintiff was induced to enter into the transaction and part with his money. It was tried by the court below without a jury, and judgment was ordered for plaintiff as prayed for in his complaint. Defendant Sylvester appealed from an order denying his motion for a new trial.
The only question presented in this court is whether the findings of fact made.by the trial court are sustained by the evidence as to the appealing defendant. We have read the record carefully, with the result that, in our opinion, the findings are sufficiently supported by competent evidence. It would serve no useful purpose as a precedent to discuss the evidence at length, and we refrain.
Order affirmed.